 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9
        JEFFREY SCOTT ZIEGLER,
10                                                                Case No. C18-5511-RJB-TLF
                                       Petitioner,
11                v.                                              AMENDED ORDER ADOPTING
                                                                  REPORT AND
12      RON HAYES,                                                RECOMMENDATION

13                                     Respondent.

14
            The Court, having reviewed the report and recommendation, the petition for writ of
15
     federal habeas corpus relief, objections to the Report and Recommendation, if any, and the
16
     remaining record, does hereby find and ORDER:
17
            (1)        The Court adopts the Report and Recommendation.
18
            (2)        Petitioner’s 28 U.S.C. § 2254 petition (Dkt. 1-1) is DISMISSED WITHOUT
19                     PREJUDICE.

20          (3)        A certificate of appealability is denied in this case.

21          (4)        Petitioner’s application to proceed in forma pauperis (Dkt. 1) is denied as moot.

22          (5)        The Clerk is directed to send copies of the Ninth Circuit Court of Appeals Form
                       12 –Application for Leave to File Second or Successive Petition Under 28 U.S.C.
23                     § 2254 or Motion Under 28 U.S.C. § 2255 and a copy of Ninth Circuit Rule 22-3.

24          (6)        The Clerk is also directed to send copies of this Order to petitioner.

25
     AMENDED ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1
          Dated this 20th day of November, 2018.
 2

 3

 4
                                      A
                                      ROBERT J. BRYAN
                                      United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     AMENDED ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
